I HAVE EXAMINED YOUR RECENT REQUEST FOR INFORMATION REGARDING WHETHER THERE IS A CONFLICT OF INTEREST WHERE YOU, AS PUBLISHER OF A NEWSPAPER WHICH PUBLISHES LEGAL NOTICES FOR THE COUNTY, MAY ALSO SERVE ON THE CHOCTAW COUNTY INDUSTRIAL TRUST AUTHORITY. AS YOU NOTED IN YOUR LETTER, A.G. OPINION NO. 83-249 HELD THAT IT IS A CONFLICT OF INTEREST FOR A MEMBER OF A MUNICIPAL PLANNING COMMISSION TO OWN THE NEWSPAPER USED BY THE COMMISSION TO PUBLISH ITS LEGAL NOTICES. YOU ASK WHETHER, IN ORDER TO AVOID ANY CONFLICT OF INTEREST, YOUR NEWSPAPER COULD EITHER RUN LEGAL NOTICES FOR THE BENEFIT OF THE COUNTY AS A NEWS ITEM, OR RUN THEM AS LEGAL NOTICES WITHOUT CHARGE. THE STATUTE IN QUESTION IS 21 Ohio St. 344 [21-344] (1981), WHICH PROVIDES: "EVERY PUBLIC OFFICER, BEING AUTHORIZED TO SELL OR LEASE ANY PROPERTY, OR MAKE ANY CONTRACT IN HIS OFFICIAL CAPACITY, WHO VOLUNTARILY BECOMES INTERESTED INDIVIDUALLY IN SUCH SALE, LEASE OR CONTRACT, DIRECTLY OR INDIRECTLY, IS GUILTY OF A MISDEMEANOR." IN A.G. OPINION NO. 82-212 IT WAS HELD THAT AN INDIRECT INTEREST IN A CONTRACT OCCURS WHEN THE INDIVIDUAL HAS OR IS LIKELY TO HAVE A PECUNIARY OR PERSONAL INTEREST IN THE CONTRACT, WHICH INTEREST IS LIKELY TO OR WOULD TEND TO INTERFERE WITH THE INDIVIDUAL'S OBJECTIVE PERFORMANCE OF HIS PUBLIC DUTY. IT WOULD APPEAR FROM THE FACTS AS YOU HAVE EXPLAINED THEM THAT NEITHER RUNNING LEGAL NOTICES WITHOUT CHARGE NOR RUNNING LEGAL NOTICES AS A NEWS ITEM WOULD CONSTITUTE A CONFLICT OF INTEREST. AS WE DISCUSSED ON THE TELEPHONE, IT MIGHT BE SAFEST FOR THE OTHER NEWSPAPER IN CHOCTAW COUNTY TO RUN THE LEGAL NOTICES, AND FOR YOUR NEWSPAPER TO RUN THE NOTICES AS A NEWS ITEM. AS YOU POINTED OUT TO ME, THE PURPOSE OF THE NOTICES IS TO INFORM THE PUBLIC, AND THE CIRCULATION OF THE OTHER LEGAL NEWSPAPER IN THE COUNTY MIGHT NOT BE GREAT ENOUGH TO ADEQUATELY PROVIDE SUCH NOTICE. THUS, WHILE IT MAY BE DETERMINED BY THE AUTHORITY TO BE ADVISABLE TO RUN LEGAL NOTICES IN THE OTHER COUNTY NEWSPAPER, IT IS ARGUABLE THAT YOUR PARTICIPATION ON THE AUTHORITY SHOULD NOT PRECLUDE THE RUNNING, WITHOUT CHARGE, OF THE NOTICES IN YOUR PAPER, IN ORDER TO ENSURE THE PUBLIC IS APPRISED OF THE NOTICES IN QUESTION.  IF THERE IS NO CHARGE FOR THE RUNNING OF THE LEGAL NOTICES, THERE WOULD APPEAR TO BE NO CONTRACT BETWEEN THE AUTHORITY AND THE NEWSPAPER. IN ADDITION, IT IS DIFFICULT TO DISCERN A PECUNIARY OR PERSONAL INTEREST IN SUCH AN ARRANGEMENT. BASED UPON THE FACTS AS YOU HAVE DESCRIBED THEM, THEN, THERE IS NO OBVIOUS VIOLATION OF STATE LAW SHOULD YOU SERVE ON THE TRUST AUTHORITY. WHETHER THERE IS, IN FACT, A PERSONAL PECUNIARY INTEREST PRESENT IS OUTSIDE THE SCOPE OF THIS LETTER; HOWEVER, THE TRUST AUTHORITY CAN FURTHER EXAMINE THIS QUESTION AND MAKE A DETERMINATION FOR ITSELF, SHOULD YOU BE APPOINTED TO THE AUTHORITY.  (SUSAN BRIMER LOVING)